Exhibit 10.3
 
 
COLLATERAL ADMINISTRATION AGREEMENT


 
THIS COLLATERAL ADMINISTRATION AGREEMENT, dated as of April 30, 2013 (as
amended, modified or supplemented from time to time, the “Agreement”), is made
by and among JMP CREDIT ADVISORS CLO II LTD., an exempted company incorporated
with limited liability under the laws of the Cayman Islands (the “Issuer”), JMP
CREDIT ADVISORS LLC, a Delaware limited liability company (together with its
permitted successors and assigns, the “Portfolio Manager”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as collateral
administrator (in such capacity, the “Collateral Administrator” and its
permitted successors and assigns).
 
WITNESSETH:
 
WHEREAS, the Issuer, together with JMP CREDIT ADVISORS CLO II LLC, as co-issuer
(the “Co-Issuer”), intend to issue the Class A Notes, Class X Notes, Class B
Notes, Class C Notes and Class D Notes, and the Issuer intends to issue the
Class E Notes, Class F Notes (together with the Class A Notes, Class X Notes,
Class B Notes, Class C Notes, Class D Notes and Class E Notes, the “Secured
Notes”), Reinvesting Holder Notes and Subordinated Notes (together with the
Secured Notes and the Reinvesting Holder Notes, the “Notes”);
 
WHEREAS, the Secured Notes will be secured by certain Assets, as more
particularly set forth in the Indenture, dated as of the date hereof, as the
same may be amended and supplemented from time to time (the “Indenture”), by and
between the Issuer, the Co-Issuer and U.S. Bank National Association, as trustee
(in such capacity, the “Trustee”);
 
WHEREAS, the Portfolio Manager and the Issuer have entered into a certain
Portfolio Management Agreement, dated as of the date hereof (the “Portfolio
Management Agreement”), pursuant to which the Portfolio Manager provides certain
services relating to the matters contemplated by the Indenture and the other
Transaction Documents;
 
WHEREAS, pursuant to the Indenture, the Issuer has pledged the Assets as
security and for the benefit of the Secured Parties;
 
WHEREAS, the Issuer is required to perform certain duties in connection with the
Notes and the Assets pursuant to the Indenture and desires to have the
Collateral Administrator perform such duties and to provide such additional
services consistent with the terms of this Agreement and the Indenture; and
 
WHEREAS, the Collateral Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer on the
terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


Section 1.         Definitions and Capitalized Terms.


Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in the Indenture.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.         Duties of the Collateral Administrator.
 
(a)           The Issuer hereby appoints U.S. Bank National Association as, and
U.S. Bank National Association hereby accepts the appointment to act as,
Collateral Administrator pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Administrator pursuant to Section 9
hereof.  In such capacity, the Collateral Administrator shall assist the Issuer
and the Portfolio Manager in connection with monitoring the Assets on an ongoing
basis as provided herein and provide to the Issuer and the Portfolio Manager and
certain other parties as specified in the Indenture, certain reports, schedules
and calculations, all as more particularly described in Section 2(b) hereof (in
each case in such form and content, and in such greater detail, as may be
mutually agreed upon by the parties hereto from time to time and as may be
required by the Indenture), based upon information and data received from the
Issuer, the Portfolio Manager, or the Trustee, which reports, schedules and
calculations the Issuer or the Collateral Administrator is required to prepare
and deliver (or which are necessary in order that certain reports, schedules and
calculations can be prepared, delivered or performed as required) under the
Indenture.  The Collateral Administrator’s duties and authority hereunder are
limited to the duties and authority specifically set forth in this
Agreement.  By entering into, or performing its duties under this Agreement, the
Collateral Administrator shall not be deemed to assume any obligations or
liabilities of the Issuer under the Indenture or any other Transaction
Documents, or of the Portfolio Manager under the Portfolio Management Agreement,
and nothing herein contained shall be deemed to release, terminate, discharge,
limit, reduce, diminish, modify, amend or otherwise alter in any respect the
duties, obligations or liabilities of the Issuer under or pursuant to the
Indenture or any other Transaction Documents or of the Portfolio Manager under
or pursuant to the Portfolio Management Agreement.  The Collateral Administrator
shall perform the duties and functions assigned to it in the Indenture, comply
with all obligations applicable to it under the Indenture and perform its duties
hereunder in accordance with the terms of this Agreement and the terms of the
Indenture applicable to it.
 
(b)          The Collateral Administrator shall perform the following functions
from time to time:
 
 
(i)
create an asset database of certain characteristics (to the extent required for
the performance of its obligations hereunder, and otherwise as reasonably agreed
to between the Collateral Administrator and the Portfolio Manager or the Issuer)
of the Assets credited from time to time to the Accounts (the “Asset Database”);

 
 
(ii)
update, in a timely fashion, the Asset Database to reflect rating changes by the
Rating Agencies, any assignments or terminations, purchases or sales or other
dispositions of Assets credited from time to time to the Accounts, in each case
such information regarding purchases, sales or other dispositions being based
upon information furnished to the Collateral Administrator by the Issuer or the
Portfolio Manager as may be reasonably required by the Collateral Administrator
from time to time;

 
 
(iii)
provide the Issuer and the Portfolio Manager with access to the information in
the Asset Database in electronic format, the format and scope of such
information to be reasonably agreed to by the Issuer or the Portfolio Manager
and the Collateral Administrator;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(iv)
prepare and make available to the parties required under the Indenture each of
the Monthly Reports that are required to be provided pursuant to Section 10.6(a)
of the Indenture (and cooperate with the Trustee and the Portfolio Manager, on
behalf of the Issuer, in connection with the comparison of information and
discrepancies, if any, required under the last paragraph of Section 10.6(a) of
the Indenture), the Distribution Report that is required to be provided pursuant
to Section 10.6(b) of the Indenture and the report required pursuant to clause
(ii)(x) of Section 7.18(d) of the Indenture (the “Effective Date Report”) (and
cooperate with the Trustee and the Portfolio Manager, on behalf of the Issuer,
in connection with the comparison of information and discrepancies, if any,
required under the last paragraph of Section 7.18(d) of the Indenture), in each
case by the time specified in the Indenture and on the basis of the information
contained in the Asset Database or as provided to the Collateral Administrator
by the Issuer, the Trustee or the Portfolio Manager;

 
 
(v)
notify the Portfolio Manager upon receiving any documents, legal opinions or any
other information including, without limitation, any notices, reports, requests
for waiver, consent requests or any other requests relating to corporate actions
affecting the Assets credited from time to time to the Accounts;

 
 
(vi)
assist the Issuer and the Portfolio Manager in providing the Independent
certified public accountants with information in the possession of the
Collateral Administrator needed for the preparation of the reports by such
accountants required under Section 10.8(b) of the Indenture, by providing them
with access to the information contained in the Asset Database.  In the event
the firm or firms of Independent certified public accountants selected by the
Issuer for purposes of reviewing and delivering the reports or certificates of
such accountants required by the Indenture requires the Collateral Administrator
to agree to the procedures performed by such firm or requires the Collateral
Administrator to execute any documents in order to obtain a copy of such reports
or certificates, the Issuer hereby directs the Collateral Administrator to so
agree; it being understood and agreed that the Collateral Administrator will
deliver such letter of agreement in conclusive reliance on the foregoing
direction of the Issuer, and the Collateral Administrator shall make no inquiry
or investigation as to, and shall have no obligation in respect of, the
sufficiency, validity or correctness of such procedures; provided that the
Collateral Administrator shall not be obligated to enter into any type of
agreement or execute any documents that it reasonably determines adversely
affects it; and

 
 
(vii)
assist the Issuer and/or the Portfolio Manager in providing to the parties
entitled thereto with such additional information in the possession of the
Collateral Administrator as may be reasonably requested by such parties under
Section 10.6 of the Indenture.

 
 
3

--------------------------------------------------------------------------------

 
 
(c)           The Issuer and the Portfolio Manager shall reasonably cooperate
with the Collateral Administrator in connection with the matters described
herein, including calculations relating to the Monthly Reports, the Distribution
Reports, and the Effective Date Report and any redemption date statement
required by the Indenture or as otherwise reasonably requested
hereunder.  Without limiting the generality of the foregoing, the Portfolio
Manager shall use commercially reasonable efforts to supply in a timely fashion
any information maintained by it that the Collateral Administrator may from time
to time reasonably request with respect to the Assets and reasonably need to
complete the reports required to be prepared by the Collateral Administrator
hereunder or reasonably required to permit the Collateral Administrator to
perform its obligations hereunder.
 
(d)           The Portfolio Manager shall review and, to its knowledge, verify
the contents of the aforesaid reports and statements.  To the extent any of the
information in such reports or statements conflicts with information, data or
calculations in the records of the Portfolio Manager, the Portfolio Manager
shall notify the Collateral Administrator of such discrepancy and use
commercially reasonable efforts to assist the Collateral Administrator in
reconciling such discrepancy.  Upon reasonable request by the Collateral
Administrator, the Portfolio Manager further agrees to provide to the Collateral
Administrator from time to time during the term of this Agreement, on a timely
basis, any information in its possession relating to the Assets and any proposed
purchases, sales or other dispositions thereof as to enable the Collateral
Administrator to perform its duties hereunder; provided that nothing in this
Agreement shall be construed to require the Portfolio Manager to disclose
information in violation of applicable laws or any obligations of
confidentiality undertaken by the Portfolio Manager for itself and on behalf of
the Issuer.
 
(e)           If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action (each
of which is consistent with the provisions of this Agreement), the Collateral
Administrator may request written instructions (or verbal instructions, followed
by written confirmation) from the Portfolio Manager as to the course of action
desired by it.  If the Collateral Administrator does not receive such
instructions within two Business Days after it has requested them, the
Collateral Administrator may, but shall be under no duty to, take or refrain
from taking any such courses of action; provided that the Collateral
Administrator as promptly as possible notifies the Portfolio Manager and the
Issuer which course of action, if any (or refrainment from taking any course of
action), it has decided to take.  The Collateral Administrator shall act in
accordance with instructions received after such two Business Day period except
(so long as it has provided the notice set forth in the prior sentence) to the
extent it has already taken, or committed itself to take, action inconsistent
with such instructions.
 
(f)           The Collateral Administrator understands that the Issuer will,
pursuant to the Indenture, pledge to the Trustee, for the benefit and on behalf
of the Secured Parties, all of its right, title and interest in, to and under
this Agreement.  The Collateral Administrator consents to such assignment and
agrees that such pledge shall not release or limit its liabilities, obligations
and duties hereunder and it shall perform any provisions of the Indenture
applicable to it.  The Collateral Administrator agrees that the Trustee (on
behalf of the Secured Parties) shall be entitled to all of the Issuer’s rights
and benefits hereunder but shall not by reason of such pledge have any
obligation to perform the Issuer’s obligations hereunder, although it shall have
the right to do so.
 
(g)           To the extent that the Collateral Administrator provides any
notice, report or other information to a Rating Agency pursuant to this
Agreement for purposes of a Rating Agency’s credit rating surveillance of the
Secured Notes, the Collateral Administrator shall provide a copy of such notice,
report or other information to the Information Agent in accordance with Section
[·] of the Portfolio Management Agreement for posting to the 17g-5 Website.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.         Compensation.
 
The Collateral Administrator will perform the duties and provide the services
called for under Section 2 hereof in exchange for compensation as set forth in a
separate fee letter in connection herewith.  The Collateral Administrator shall
be entitled to receive, on each Payment Date, reimbursement for all reasonable
out-of-pocket expenses incurred by it in the course of performing its
obligations hereunder in the order specified in the Priority of Payments as set
forth in Section 11.1 of the Indenture.  Such expenses shall include the
reasonable compensation, expenses, disbursements and advances of the Collateral
Administrator’s agents, counsel, accountants and experts.  Subject to Section 24
hereof, the payment obligations to the Collateral Administrator pursuant to this
Section 3 shall survive the termination of this Agreement.  For the avoidance of
doubt, all amounts payable under this section shall be payable only in
accordance with the order specified in the Priority of Payments as set forth in
Section 11.1 of the Indenture.
 
Section 4.         Limitation of Responsibility of the Collateral Administrator;
Indemnifications.
 
(a)           The Collateral Administrator will have no responsibility under
this Agreement other than to render the services expressly called for hereunder
in good faith and without willful misfeasance, gross negligence or reckless
disregard of its duties hereunder.  The Collateral Administrator shall incur no
liability to anyone in acting upon any signature, instrument, statement, notice,
resolution, request, direction, consent, order, certificate, report, opinion,
bond or other document or paper reasonably believed by it to be genuine and
reasonably believed by it to be signed by the proper party or parties.  Subject
to the provisions of Section 14 hereof, the Collateral Administrator may
exercise any of its rights or powers hereunder or perform any of its duties
hereunder either directly or by or through agents or attorneys, and the
Collateral Administrator shall not be responsible for any willful misfeasance or
gross negligence on the part of any agent or attorney appointed hereunder in
good faith and with due care by it.  Neither the Collateral Administrator nor
any of its Affiliates, directors, officers, shareholders, agents or employees
(each, a “Collateral Administrator Party”) will be liable to the Portfolio
Manager, the Issuer, the Trustee, the Noteholders or any other Person, except by
reason of acts or omissions by such Collateral Administrator Party constituting
criminal conduct, fraud, bad faith, willful misconduct, gross negligence or
reckless disregard of such Collateral Administrator Party’s duties
hereunder.  The Collateral Administrator shall in no event have any liability
for the actions or omissions of the Issuer, the Portfolio Manager, the Trustee
(but only if not the same Person as the Collateral Administrator) or any other
Person, and shall have no liability for any inaccuracy or error in any duty
performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Issuer, the Portfolio
Manager, the Trustee (but only if not the same Person as the Collateral
Administrator) or another Person except to the extent that such inaccuracies or
errors are caused by the Collateral Administrator’s own criminal conduct, fraud,
bad faith, willful misconduct, gross negligence or reckless disregard of its
duties hereunder.  The Collateral Administrator shall not be liable for any
failure to perform or delay in performing its specified duties hereunder which
results from or is caused by a failure or delay on the part of the Issuer, the
Portfolio Manager, the Trustee (but only if not the same Person as the
Collateral Administrator) or another Person in furnishing necessary, timely and
accurate information to the Collateral Administrator except to the extent that
failure or delay is caused by the Collateral Administrator’s own criminal
conduct, fraud, bad faith, willful misconduct, gross negligence or reckless
disregard of its duties hereunder.  The duties and obligations of the Collateral
Administrator and its employees or agents shall be determined solely by the
express provisions of this Agreement and they shall not be under any obligation
or duty except for the performance of such duties and obligations as are
specifically set forth herein, and no implied covenants shall be read into this
Agreement against them.  The Collateral Administrator may consult with and shall
be entitled to rely on the advice of legal counsel and independent accountants
in performing its duties hereunder and shall be protected and deemed to have
acted in good faith if it acts in good faith in accordance with such advice in
the absence of criminal conduct, fraud, willful misfeasance, gross negligence or
reckless disregard on the part of the Collateral Administrator.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The Collateral Administrator may rely conclusively on any notice,
certificate or other document (including, without limitation, telecopier or
electronically transmitted instructions, documents or information) furnished to
it hereunder and reasonably believed by it in good faith to be genuine.  The
Collateral Administrator shall not be liable for any action taken by it in good
faith and reasonably believed by it to be within the discretion or powers
conferred upon it, or taken by it pursuant to any direction or instruction by
which it is governed hereunder, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action.  The
Collateral Administrator shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document; provided,
however, that if the form thereof is prescribed by this Agreement, the
Collateral Administrator shall examine the same to determine whether it conforms
on its face to the requirements hereof.
 
(c)           The Collateral Administrator shall not be deemed to have knowledge
or notice of any matter unless an Authorized Officer working in its corporate
trust office (or any successor group of the Collateral Administrator) has actual
knowledge of such matter or received written notice of such matter in accordance
with this Agreement or the Indenture. Under no circumstances shall the
Collateral Administrator be liable for indirect, punitive, special or
consequential damages under or pursuant to this Agreement, its duties or
obligations hereunder or arising out of or relating to the subject matter
hereof.  It is expressly acknowledged by the Issuer and the Portfolio Manager
that the application and performance by the Collateral Administrator of its
various duties hereunder (including recalculations to be performed in respect of
the matters contemplated hereby) shall, in part, be based upon, and in reliance
upon, data and information provided to it by the Portfolio Manager, the Issuer
and/or the Trustee with respect to the Assets.  Notwithstanding anything herein
and without limiting the generality of any terms of this Section 4, the
Collateral Administrator shall not have any liability to the extent of any
expense, loss, damage, demand, charge or claim resulting from or caused by
events or circumstances beyond the reasonable control of the Collateral
Administrator including, without limitation, the interruption, suspension or
restriction of trading on or the closure of any securities markets, power or
other mechanical or technological failures or interruptions, computer viruses,
communications disruptions, work stoppages, natural disasters, fire, war,
terrorism, riots, rebellions, or other similar acts.
 
(d)           No amendment to the Indenture will be effective against the
Collateral Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Subject to Section 24, the Issuer shall, and hereby agrees to,
indemnify, defend and hold harmless the Collateral Administrator, the Portfolio
Manager and their respective Affiliates, directors, officers, equity holders,
agents and employees from any and all losses, damages, liabilities, demands,
charges, costs, expenses (including the fees and expenses of counsel and other
experts) and claims of any nature in respect of, or arising from any acts or
omissions performed or omitted by the Collateral Administrator, the Portfolio
Manager and their respective Affiliates, directors, officers, shareholders,
agents or employees pursuant to or in connection with the terms of this
Agreement, or in the performance or observance of their respective duties or
obligations under this Agreement; provided such acts or omissions are in good
faith and without criminal conduct, fraud, bad faith, willful misconduct or
gross negligence on the part of the Collateral Administrator or the Portfolio
Manager or without reckless disregard of their respective duties hereunder.  For
the avoidance of doubt, all indemnities payable under this subsection (e) shall
be payable only in accordance with the order specified in the Priority of
Payments as set forth in Section 11.1 of the Indenture.
 
(f)           The Collateral Administrator shall, and hereby agrees to,
indemnify, defend and hold harmless the Portfolio Manager and the Issuer and
their respective Affiliates, directors, officers, shareholders, agents,
managers, members and employees with respect to all losses, damages,
liabilities, demands, charges, costs, expenses (including the reasonable fees
and expenses of counsel) and claims of any nature in respect of, or arising out
of any acts or omissions performed or omitted by the Collateral Administrator,
its Affiliates, directors, officers, shareholders, agents or employees
hereunder, in bad faith or which constitute willful misfeasance, gross
negligence, criminal conduct or reckless disregard of its duties
hereunder.  None of the Collateral Administrator nor any of its Affiliates,
directors, officers, shareholders, agents, managers, members and employees shall
be liable for indirect, punitive special or consequential damages hereunder.
 
(g)           The Portfolio Manager shall, and hereby agrees to, indemnify,
defend and hold harmless the Collateral Administrator and its Affiliates,
directors, officers, equity holders, agents, members and employees with respect
to all losses, damages, liabilities, demands, charges, expenses and claims of
any nature (including the fees and expenses of counsel) to the extent arising
out of any acts or omissions performed or omitted by the Portfolio Manager, its
Affiliates, directors, officers, trustees, shareholders, agents, subcontractors
or employees hereunder in bad faith or which constitute willful misfeasance,
gross negligence or reckless disregard of its duties hereunder.  None of the
Portfolio Manager nor any of its Affiliates, directors, officers, trustees,
shareholders, agents, subcontractors or employees shall be liable for indirect,
punitive special or consequential damages hereunder.
 
(h)           Notwithstanding anything herein and without limiting the
generality of any terms of this Section 4, the Collateral Administrator shall
have no liability for any failure, inability or unwillingness on the part of the
Portfolio Manager or the Issuer (or the Trustee, if not the same Person as the
Collateral Administrator) to provide accurate and complete information on a
timely basis to the Collateral Administrator, or otherwise on the part of any
such party to comply with the terms of this Agreement, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Administrator’s part of any of its duties hereunder that is caused by
or results from any such inaccurate, incomplete or untimely information received
by it, or other failure on the part of any such other party to comply with the
terms hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           Nothing herein shall obligate the Collateral Administrator to
determine: (a) if a Collateral Obligation meets the criteria specified in the
definition thereof, (b) if the conditions specified in the definition of
“Deliver” have been complied with, or (c) the type, classification or
characterization of any Collateral Obligation, including whether any Asset is a
Bond, Bridge Loan, Defaulted Obligation, Delayed Drawdown Loan, Interest Only
Security, Step-Up Obligation, Step-Down Obligation, Revolving Credit Obligation,
Credit Risk Obligation, Credit Improved Obligation, Letter of Credit
Reimbursement Obligation, Fixed Rate Obligation, Cov-Lite Loan, Current Pay
Obligation, Deferrable Security, Deferring Security, Discount Obligation, DIP
Collateral Obligation, Equity Security, Synthetic Security, Floating Rate
Obligation, Margin Stock, Participation Interest, Senior Secured Loan,
First-Lien Last-Out Loan, Second Lien Loan, or Zero Coupon Bond, any such
determination being based exclusively upon notification it receives from the
Portfolio Manager.  Further, nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Administrator to verify, investigate or
audit any such information or data, or to determine or monitor on an independent
basis whether any issuer or Obligor of the securities or assets included in the
Assets is in default or in compliance with the Underlying Instruments governing
or securing such securities, from time to time, the role of the Collateral
Administrator hereunder being solely to perform only those functions as provided
herein as more particularly described in Section 2 hereof.  For purposes of
monitoring rating changes by the Rating Agencies, the Collateral Administrator
shall be entitled to use and rely (in good faith) exclusively upon any reputable
electronic financial information reporting service (including the Bloomberg wire
service), and shall have no liability for any inaccuracies in the information
reported by, or other errors or omissions of, any such service.  This Section 4
shall survive the termination or assignment of this Agreement and the
resignation or removal of the Collateral Administrator.
 
Section 5.         Independence of the Collateral Administrator.
 
For all purposes of this Agreement, the Collateral Administrator shall be an
independent contractor and shall not be subject to the supervision of the Issuer
or the Portfolio Manager with respect to the manner in which it accomplishes the
performance of its obligations hereunder. Unless expressly authorized by the
Issuer herein, the Collateral Administrator shall have no authority to act for
or represent the Issuer in any way and shall not otherwise be deemed an agent of
the Issuer or the Portfolio Manager.
 
Section 6.         No Joint Venture.
 
Nothing contained in this Agreement (i) shall constitute the Collateral
Administrator, the Portfolio Manager or the Issuer, respectively, as members of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, (ii) shall be construed to impose any liability as
such on any of them or (iii) shall be deemed to confer on any of them any
express, implied or apparent authority to incur any obligation or liability on
behalf of the others.
 
Section 7.         Other Activities of Collateral Administrator and Portfolio
Manager.
 
Nothing herein shall prevent the Collateral Administrator, the Portfolio Manager
or their respective Affiliates from engaging in other businesses or, in its sole
discretion, from acting in a similar capacity as a collateral administrator or
portfolio manager, respectively, for any other person or entity even though such
person or entity may engage in business activities similar to those of the
Issuer.
 
Section 8.         Term of Agreement.
 
This Agreement shall continue in force until the satisfaction and discharge of
the Indenture in accordance with its terms, upon which event this Agreement
shall automatically terminate.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 9.         Resignation and Removal of Collateral Administrator.
 
(a)           Subject to Section 9(d) hereof, the Collateral Administrator may
resign its duties hereunder by providing the Issuer and the Portfolio Manager
with at least 90 days’ prior written notice.
 
(b)           Subject to Section 9(d) hereof, the Issuer or the Portfolio
Manager may remove the Collateral Administrator without cause by providing the
Collateral Administrator with at least 90 days’ prior written notice.
 
(c)           The Issuer or the Portfolio Manager may remove the Collateral
Administrator immediately upon written notice of termination from the Issuer or
the Portfolio Manager to the Collateral Administrator if any of the following
events shall occur:
 
 
(i)
the Collateral Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten days (or, if such default cannot be cured in such time,
shall not have given within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuer and the Portfolio Manager and cured such
default within the time so assured);

 
 
(ii)
the Collateral Administrator is dissolved (other than pursuant to a
consolidation, amalgamation or merger) or has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger);

 
 
(iii)
a court having jurisdiction in the premises shall enter a decree or order for
relief, and such decree or order shall not have been vacated within 60 days, in
respect of the Collateral Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Collateral Administrator or any
substantial part of its property or order the winding-up or liquidation of its
affairs; or

 
 
(iv)
the Collateral Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Collateral Administrator or any substantial part of its property, shall consent
to the taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

 
The Collateral Administrator agrees that if any of the events specified in
clauses (ii), (iii) or (iv) of this Section 9(c) shall occur, it shall give
written notice thereof to the Issuer, the Portfolio Manager, the Trustee and the
Rating Agencies within one Business Day after the happening of such event.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Except when the Collateral Administrator shall be removed pursuant
to subsection (c) of this Section, no resignation or removal of the Collateral
Administrator pursuant to this Section shall be effective until a successor
Collateral Administrator reasonably acceptable to the Issuer and the Portfolio
Manager (i) shall have been appointed by the Issuer, (ii) shall have agreed in
writing to assume all of the Collateral Administrator’s duties and obligations
pursuant to this Agreement and (iii) shall have executed and delivered an
agreement in form and content reasonably satisfactory to the Issuer and the
Portfolio Manager.  If a successor Collateral Administrator does not take office
within 60 days after the retiring Collateral Administrator resigns or is
removed, the retiring Collateral Administrator, the Issuer, the Portfolio
Manager or a Majority of the Controlling Class, may petition a court of
competent jurisdiction for the appointment of a successor Collateral
Administrator.
 
(e)           Subject to Section 9(d) hereof, at any time that the Collateral
Administrator is the same institution as the Trustee, the Collateral
Administrator hereby agrees that upon the appointment of a successor Trustee,
the Collateral Administrator shall immediately resign and such successor Trustee
shall automatically become the Collateral Administrator under this
Agreement.  Any such successor Trustee shall be required to agree to assume the
duties of the Collateral Administrator under the terms and conditions of this
Agreement in its acceptance of appointment as successor Trustee.
 
(f)           Any successor to the Portfolio Manager shall be bound
automatically by the terms and provisions of this Agreement upon becoming the
successor Portfolio Manager under the Portfolio Management Agreement.
 
Section 10.         Action upon Termination, Resignation or Removal of the
Collateral Administrator.
 
Promptly upon the effective date of termination of this Agreement pursuant to
Section 8 hereof or the resignation or removal of the Collateral Administrator
pursuant to Section 9 hereof, the Collateral Administrator shall be entitled to
be paid on the next succeeding Payment Date all expenses accruing to it to the
date of such termination, resignation or removal, in accordance with the
Priority of Payments set forth in Section 11.1 of the Indenture.  The Collateral
Administrator shall forthwith deliver to, or as directed by, the Issuer upon
such termination pursuant to Section 8 hereof or such resignation or removal of
the Collateral Administrator pursuant to Section 9 hereof, all property and
documents of or relating to the Assets then in the custody of the Collateral
Administrator, and the Collateral Administrator shall cooperate with the Issuer
and any successor Collateral Administrator, and take all reasonable steps
requested to assist the Issuer in making an orderly transfer of the duties of
the Collateral Administrator.
 
Section 11.         Representations and Warranties.
 
Each of the parties hereto represents and warrants to each other party as
follows:
 
(a)           It has been duly incorporated or formed and is validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, has the full power and authority to execute, deliver and perform this
Agreement and all obligations required hereunder and has taken all necessary
action to authorize this Agreement on the terms and conditions hereof, the
execution, delivery and performance of this Agreement and the performance of all
obligations imposed upon it hereunder.  No consent of any other person
including, without limitation, its shareholders, partners and/or creditors, and
no license, permit, approval or authorization of exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by it in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and the obligations
imposed upon it hereunder except as otherwise obtained before the Closing
Date.  This Agreement constitutes, and each instrument or document required
hereunder, when executed and delivered by it hereunder, will constitute, its
legally valid and binding obligations enforceable against it in accordance with
their terms subject, as to enforcement, (A) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to it and (B) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity.)
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder will not violate any provision of
any existing law or regulation binding on it or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on it, or the
governing instruments of, or any securities issued by, it or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which it is a party or by which it or any of its assets may be bound, the
violation of which would have a material adverse effect on its business
operations, assets or financial condition and will not result in, or require,
the creation or imposition of any lien on any of its property, assets or
revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking.
 
Section 12.           Notices.
 
Any notice, report or other communication given hereunder shall be in writing or
delivered electronically and addressed as follows:
 
(a)          if to the Issuer, to:


JMP Credit Advisors CLO II Ltd.
c/o Appleby Trust (Cayman) Ltd.
P.O. Box 1350
Clifton House, 75 Fort Street
Grand Cayman KY1-1108
Cayman Islands
Fax: (345) 949-4901
Attention:  The Directors
via email to atclsf@applebyglobal.com


(b)           if to the Collateral Administrator, to:


U.S. Bank National Association
190 South LaSalle Street
Chicago, IL 60603
Fax:  (855) 606-1438
Attention:  Corporate Trust Services – JMP Credit Advisors CLO II Ltd.
via email to  gayle.staehnke@usbank.com
 
 
11

--------------------------------------------------------------------------------

 
 
(c)          if to the Portfolio Manager (other than as Information Agent), to:
 
JMP Credit Advisors LLC
3440 Preston Ridge Road, Suite 350
Alpharetta, Georgia 30005
Attention:  Ron Banks
Fax:  (678) 366-0794


with a copy to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York  10022
Attention:  Stanford A. Renas
Fax:  (212) 940-8776


or to such other address as any party shall have provided to the other parties
in writing, and all notices required or permitted to be given hereunder shall be
in writing and shall be deemed given if such notice is mailed by first class
mail, postage prepaid, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by e-mail or by telecopy (confirmed receipt) in
legible form to the address of such party as provided above; provided that with
respect to any information required to be provided to the Information Agent
pursuant to the [Indenture] or hereunder, such information shall be provided
pursuant to the [Indenture].
 
Section 13.         Amendments.
 
This Agreement may not be amended, changed, modified or terminated (except as
otherwise expressly provided herein) except by the Issuer, the Portfolio Manager
and the Collateral Administrator in writing.  The Collateral Administrator shall
provide prior written notice to the Rating Agencies of proposed amendments and
modifications of this Agreement and shall forward to the Rating Agencies a copy
of all executed amendments and modifications of this Agreement.  Other than as
expressly provided in the Indenture, no amendment or modification of this
Agreement and no waiver of any provision hereof will be effective unless and
until the S&P Rating Condition has been satisfied (or has been deemed
inapplicable pursuant to the Indenture) with respect to such amendment,
modification or waiver.
 
Section 14.         Successor and Assigns.
 
This Agreement shall inure to the benefit of, and be binding upon, the
successors and the assigns of each of the Issuer, the Portfolio Manager and the
Collateral Administrator.  This Agreement may not be assigned by the Collateral
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Portfolio Manager, and (other than as expressly provided in
the Indenture) subject to the S&P Rating Condition being satisfied (or deemed
inapplicable pursuant to the Indenture); provided that the Collateral
Administrator may delegate to, employ as agent, or otherwise cause any duty or
obligation hereunder to be performed by, any direct or indirect wholly owned
subsidiary of U.S. Bank National Association or its successors without the prior
written consent of the Portfolio Manager and the Issuer and, other than as
expressly provided in the Indenture, subject to satisfaction of the S&P Rating
Condition (or deemed inapplicability thereof pursuant to the Indenture)
(provided that in such event the Collateral Administrator shall remain
responsible for the performance of its duties as Collateral Administrator
hereunder).  An assignment with such consent, if accepted by the assignee, shall
bind the assignee hereunder to the performance of any duties or obligations of
the Collateral Administrator hereunder. Any organization or entity into which
the Collateral Administrator may be merged or converted or with which it may be
consolidated, any organization or entity resulting from any merger, conversion
or consolidation to which the Collateral Administrator shall be a party and any
organization or entity succeeding to all or substantially all of the corporate
trust business of the Collateral Administrator shall be the successor Collateral
Administrator hereunder without the execution or filing of any paper or any
further act of any of the parties hereto.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 15.         Governing Law.
 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND ANY MATTERS ARISING
OUT OF OR RELATING IN ANY WAY WHATSOEVER TO THIS AGREEMENT (WHETHER IN CONTRACT,
TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.
 
Section 16.         Submission to Jurisdiction.
 
Each of the parties hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to this Agreement, and each such party hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or federal court.  Each such party hereby irrevocably
waives, to the fullest extent that it may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  Each such
party irrevocably consents to the service of any and all process in any action
or proceeding by the mailing or delivery of copies of such process, in the case
of the Issuer, to it at the office of the Issuer’s agent set forth in Section
7.2 of the Indenture or, in the case of the Collateral Administrator or
Portfolio Manager, to it at its address set forth herein.  Each such party
agrees that a final and non-appealable judgment by a court of competent
jurisdiction in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
Section 17.         Waiver of Jury Trial Right.
 
EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING.  Each
party hereby (i) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of any suit, action or proceedings relating to this Agreement or any
matter between the parties arising under or in connection with this Agreement,
seek to enforce the foregoing waiver and (ii) acknowledges that it has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this paragraph.
 
Section 18.         Headings.
 
The section headings hereof have been inserted for convenience of reference only
and shall not be construed to affect the meaning, construction or effect of this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 19.         Counterparts.
 
This Agreement may be executed in counterparts, all of which when so executed
shall together constitute but one and the same agreement. Facsimile signatures
and signature pages provided in the form of a “pdf” or similar imaged document
transmitted by electronic mail shall be deemed original signatures for all
purposes hereunder.
 
Section 20.         Severability.
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 21.         Not Applicable to U.S. Bank National Association in Other
Capacities.
 
Nothing in this Agreement shall affect any right, benefit or obligation U.S.
Bank National Association may have in any other capacity.
 
Section 22.         Limitation of Liability.
 
Notwithstanding anything contained herein to the contrary, this Agreement has
been executed by the Collateral Administrator not in its individual capacity but
solely in the capacity as Collateral Administrator.  In no event shall the
Collateral Administrator in its individual capacity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder.


Section 23.         No Third-Party Beneficiaries.
 
This Agreement does not confer any rights or remedies upon any Person other than
the parties to this Agreement, the Trustee (on behalf of the Secured Parties)
and their respective successors and permitted assigns.
 
Section 24.         Bankruptcy Matters.
 
Notwithstanding any other provision of this Agreement, the liability of the
Issuer to the Collateral Administrator and the Portfolio Manager and any other
Person hereunder is payable subject to and in accordance with the Priority of
Payments and is limited in recourse to the Assets and following application of
the Assets in accordance with the provisions of the Indenture, all obligations
of and all claims against the Issuer will be extinguished and shall not
revive.  No recourse shall be had against any Officer, member, director,
employee, security holder or incorporator of the Issuer, the Co-Issuer, any
Blocker Subsidiary or any of their respective successors and assigns for the
payment of any amounts payable under this Agreement.  The provisions of Section
5.4(d) of the Indenture shall apply mutatis mutandis as if set forth herein in
full such that neither the Collateral Administrator nor the Portfolio Manager
will, prior to the date which is one year (or, if longer, the applicable
preference period then in effect) and one day after the payment in full of all
Notes, institute against, or join any other Person in instituting against, the
Issuer, the Co-Issuer or any Blocker Subsidiary any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceedings, or other
Proceedings under Cayman Islands, U.S. federal or state bankruptcy or any
similar laws; provided, however, that nothing herein shall be deemed to prohibit
the Collateral Administrator or Portfolio Manager (i) from taking any action
before the expiration of that period in (A) any case or Proceeding voluntarily
filed or commenced by the Issuer, the Co-Issuer or any Blocker Subsidiary, as
applicable, or (B) any involuntary insolvency Proceeding filed or commenced by a
person other than a Secured Party, or (ii) from commencing against the Issuer,
the Co-Issuer or any Blocker Subsidiary, as applicable, or any of its properties
any legal action that is not a bankruptcy, reorganization, arrangement,
insolvency, moratorium, or liquidation Proceeding. The provisions of this
Section 24 shall survive termination of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 25.         Conflict with the Indenture.
 
If this Agreement shall require that any action be taken with respect to any
matter and the Indenture shall require that a different action be taken with
respect to such matter, and such actions shall be mutually exclusive, or if this
Agreement should otherwise conflict with the Indenture, the Collateral
Administrator shall notify the Issuer and the Portfolio Manager and shall act in
accordance with the Issuer’s or the Portfolio Manager’s written instructions
(unless U.S. Bank National Association, in its capacity as Collateral
Administrator or Trustee, shall conclude in good faith that such action would be
in conflict with or in violation of its duties as Collateral Administrator or
Trustee under this Collateral Administration Agreement or the Indenture, as
applicable, in which case it shall be entitled to refrain from taking such
action and to resign as Collateral Administrator hereunder).
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Collateral Administration
Agreement to be duly executed and delivered as of the date and year first above
written.


 

 
JMP CREDIT ADVISORS CLO II LTD.,
as Issuer


By: /s/ Richard McMillan                        
Name: Richard McMillan
Title: Director
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as
Collateral Administrator
 
By: /s/ Louis J. Marucheau                      
Name: Louis J. Marucheau
Title: Assistant Vice President
 


 
JMP CREDIT ADVISORS LLC, as Portfolio
Manager
 


 
By: /s/ Renee Lefebvre                            
Name: Renee Lefebvre
Title: Managing Director

 